PER CURIAM:
Claimant seeks $105.00 for the towing and storing of her 1974 Dodge truck, which was erroneously licensed by respondent. The vehicle was towed from outside claimant’s residence in Charleston, Kanawha County, West Virginia, by C.C. Copley Garage, Inc., on May 14, 1984, and stored until May 29, 1984. The towing was ap*236parently done at the direction of the Charleston Police Department. Claimant, who had been out of state for a period of time, discovered the vehicle was missing upon her return. She went to the police department and learned that the license plate number listed on the registration card which respondent had issued did not correspond with the license plate.
In order for respondent to be found liable for the damages sustained, it must be shown that respondent acted negligently, and this negligence was the proximate cause of the damages. Although it is clear that respondent erroneously issued claimant a registration card bearing the wrong license number, it is unclear whether this was the cause of the towing of claimant’s truck. The bill issued by Copley Garage indicates that the truck was “broke down.” Claimant denies this. Claimant also denies that the truck was left illegally parked. However, it is clear to the Court that there had to be a reason for the Charleston Police Department to have checked claimant’s license and determined its erroneous registration. It is the opinion of the Court that claimant has not established, by a preponderance of the evidence, that the erroneous registration of her vehicle was the sole, or proximate, cause of its towing, and the claim is therefore denied.
Claim disallowed.